THE LAZARD FUNDS, INC. 30 Rockefeller Plaza New York, New York 10112-6300 (800) 823-6300 STATEMENT OF ADDITIONAL INFORMATION August 12, 2011 The Lazard Funds, Inc. (the Fund) is a no-load, open-end management investment company known as a mutual fund. This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current Prospectuses of the Fund, dated March 31, 2011 (all Portfolios other than the Realty Portfolios (defined below)) and August 12, 2011 (the Realty
